Case 1:19-cv-13912-NLH-AMD Document 16 Filed 07/28/20 Page 1 of 3 PagelD: 565

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

H. FRANK FIFE and JOHN G. AND

ELIZABETH STEELMAN CASE NO.: 1:19-cv-13912-NLH-AMD
FOUNDATION,

CIVIL ACTION
Plaintiffs,
NOTICE OF APPEAL
v.

WILLIAM P. BARR, in his official
capacity as Attorney General of the United
States and executive of the U.S. Department
of Justice;

KEVIN K. MCALEENAN, in his official
capacity as Acting Secretary of the U.S.
Department of Homeland Security;

KENNETH T. CUCCINELLI, in his
official capacity as Acting Director of U.S.
Customs and Border Protection;

MARK A. MORGAN, in his official
capacity as Acting Director of U.S.
Immigration and Customs Enforcement; and

JUDSON W. MURDOCK, II, in his
official capacity as Houston CBP Director of
Field Operations, individually, jointly,
separately and in the alternative,

Defendants.

 
Case 1:19-cv-13912-NLH-AMD Document 16 Filed 07/28/20 Page 2 of 3 PagelD: 566

Notice is hereby given that Plaintiffs, H. Frank Fife and John G. and Elizabeth Steelman
Foundation, hereby appeal to the United States Court of Appeals for the Third Circuit from the
Order dismissing Plaintiff's Complaint and Plaintiffs Motion to Stay Five Year Entry Bar entered
in this action on the 29th day of June 2020.

YOUNGBLOOD FRANKLIN
SAMPOLI & COOMBS, PA

OO

Dated: July 28, 2020 By: /s/
JORGE F. COOMBS, ESQUIRE
Attorney for Plaintiffs
YOUNGBLOOD FRANKLIN
SAMPOLI & COOMBS, P.A.
1201 New Road, Suite 230
Linwood, NJ 08221
Tel: (609) 601-6600
Fax: (609) 601-6601
E-mail: jcoombs@youngbloodlegal.com
Case 1:19-cv-13912-NLH-AMD Document 16 Filed 07/28/20 Page 3 of 3 PagelD: 567

CERTIFICATION OF SERVICE

The undersigned hereby certifies that on this day a copy of the foregoing is
being served upon the following person(s) via the Court’s electronic filing and

service procedures:

Dated: July 28, 2020

Clerk of the District Court

United States District Judge for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse

4th & Cooper Streets

Camden, NJ 08101

T. Benton York, Esquire

Trial Attorney

United States Department of Justice, Civil Division
Office of Immigration Litigation — District Court Section
P.O. Box 868 Ben Franklin Station

Washington, D.C. 20044

Thomas.B. Y ork@usdoj.gov

YOUNGBLOOD FRANKLIN
SAMPOLI & COOMBS, PA

JORGE F. COOMBS, ESQUIRE
Attorney for Plaintiffs

YOUNGBLOOD FRANKLIN
SAMPOLI & COOMBS, P.A.

1201 New Road, Suite 230

Linwood, NJ 08221

Tel: (609) 601-6600

Fax: (609) 601-6601

E-mail: jcoombs@youngbloodlegal.com
